Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .

As per claims 1, 15, 17 and 19 Vishnudas teaches, a system and method for simulating the pathway dynamics of a virtual strain of an organism, comprising: computer-readable memory storing executable instructions; and one or more hardware processors programmed by the executable instructions to perform a method comprising: 
receiving time-series multiomics data of a plurality of strains of the organism (Vishnudas, ¶[0295]  "Metabolic state" refers to the molecular content of a particular cellular, multicellular or tissue environment at a given point in time as measured by various chemical and biological indicators as they relate to a state of health or disease.” cellular, multicellular or tissue environment represents a plurality of strains of the organism and time is the time-series ¶[0294]  enzyme as well), the times-series multiomics data comprising time-series metabolomics data and time-series proteomics data associated with a metabolic pathway (Vishnudas,  ¶[0294] “"Metabolic pathway" refers to a sequence of enzyme-mediated reactions that transform one compound to another and provide intermediates and energy for cellular functions. The metabolic pathway can be linear or cyclic or branched.” And it is a protein therefore proteomics ); 
determining derivatives of the time-series metabolomics data (Vishnudas, ¶[0765] “In still a further aspect, the invention provides monoclonal antibodies, antibody fragments and derivatives, all of which specifically bind to a protein of the invention and preferably, a marker protein.” ); training a machine learning model, representing a metabolic pathway dynamics model (Vishnudas, ¶[00279] “The machine learning nature of the platform also enables cross training and predictions based on a data set that is constantly evolving.” This represents training a machine learning model, which would represents ¶[0294] “[0294] "Metabolic pathway" refers to a sequence of enzyme-mediated reactions that transform one compound to another and provide intermediates and energy for cellular functions. The metabolic pathway can be linear or cyclic or branched.” And ¶[0334] “For example, due to its high growth rate, many cancer cells are adapted to grow in hypoxia conditions, have up-regulated glycolysis and reduced oxidative phosphorylation metabolic pathways. As a result, cancer cells may react differently to an environmental perturbation, such as treatment by a potential drug, as compared to the reaction by a normal cell in response to the same treatment.”  ), using the time-series multiomics data and the derivatives of the time-series metabolomics data, wherein the metabolic pathway dynamics model relates the time-series metabolomics data and time-series proteomics data to the derivatives of the time-series metabolomics data ( Vishnudas, ¶[0424] “In some embodiments, the computing device 100 may communicate directly or indirectly with one or more experimental systems 180 that provide data for the input data set. Experimental systems 180 for generating data may include systems for mass spectrometry based proteomics, microarray gene expression, qPCR gene expression, mass spectrometry based metabolomics, and mass spectrometry based lipidomics, SNP microarrays, a panel of functional assays, and other in-vitro biology platforms and technologies.” ); and 
simulating a virtual strain of the organism (Vishnudas, ¶[0208] “FIG. 22: Proteins responsive to LDHA expression simulation in two cancer cell lines were identified using the platform technology.”   ) using the metabolic pathway dynamics model to determine a characteristics of a metabolic pathway represented by the metabolic pathway dynamics model in the virtual strain (Vishnudas, ¶[0269] “With this approach, biological systems are represented by quantitative computer-implemented cell models in which "interventions" are simulated to learn detailed mechanisms of the biological system (e.g., disease), effective intervention strategies, and/or clinical biomarkers that determine which patients will respond to a given treatment regimen. Conventional bioinformatics and statistical approaches, as well as approaches based on the modeling of known biology, are typically unable to provide these types of insights.” By the innervations being simulates this would represents using the the metabolic pathway dynamics model to determine a characteristics of a metabolic pathway represented by the metabolic pathway dynamics model in the virtual strain since innervations get made then results get recorded, this would represents pathway dynamics and ¶[0209] FIG. 23: Ingenuity Pathway Assist.RTM. analysis of LDHA--PARK7 network identifies TP53 as upstream hub.).

As per claims 2 and 28, Vishnudas teaches, the system of claim 1, wherein the method further comprises: designing one or more new strains based on the virtual strain and it is simulated (Vishnudas, ¶[0366] “In some embodiments that involve cross talk, experiments conducted on the cell models are designed to determine modulation of cellular state or function of one cell system or population”  cell models represent simulated  ); generating experimental time-series multiomics data for the new strains (Vishnudas,  ¶[0366] “therefore, the experiments can be used to identify the effects of the molecule(s) of interest secreted by the first cell system/population on a second cell system/population under different treatment conditions. The experiments can also be used to identify any proteins that are modulated as a result of signaling from the first cell system” ); and retraining the machine learning model based on the experimental time-series multiomics data of the new strains (Vishnudas,  ¶[0868] “ a software program that utilizes neural networks to determine molecular linkage between experimental outputs to networks based on previously published literature.”  Utilizing the neural networks from machine learning represents retraining the machine learning model, as seen in the linkage).

As per claims 3 and 27, Vishnudas teaches, the system of claim 1, wherein the characteristic of the metabolic pathway is a titer, rate, or yield of a product of the metabolic pathway ( Vishnudas, ¶[0298] “Certain characteristic signs, symptoms, and related factors can be quantitated through a variety of methods to yield important diagnostic information.” the metabolic pathway are yield is being represented by the yield).

As per claims 4, 16, and 18 Vishnudas teaches, the system of claim 1, wherein the time-series multiomics data comprises time-series multiomics data of a plurality of strains of an organism (Vishnudas, ¶[1087] “[1087] FIG. 46 illustrates how the integration of multiomics data employing bayesian network inference algorithms can lead to improved understanding of signaling pathways in hepatocellular carcinoma.”   ).

As per claim 5, Vishnudas teaches, the system of claim 1, wherein the metabolic pathway comprises a heterologous pathway ( ¶[0733] “ Thus, protein that is substantially free of cellular material includes preparations of protein having less than about 30%, 20%, 10%, or 5% (by dry weight) of heterologous protein”   ).

As per claims 6 and 22, Vishnudas teaches, the system of claim 1, wherein the machine learning model comprises a supervised machine learning model (  Vishnudas, ¶[0279] “The machine learning nature of the platform also enables cross training and predictions based on a data set that is constantly evolving.” The cross training represents supervised machine learning model).

As per claim 7, Vishnudas teaches, the system of claim 1, wherein the machine learning model comprises a non-classification model, a neural network, a recurrent neural network (RNN), a linear regression model, a logistic regression model, a decision tree, a support vector machine, a Naïve Bayes network, a k-nearest neighbors (KNN) model, a k-means model, a random forest model, a multilayer perceptron, or a combination thereof (Vishnudas,  ¶[0232] “[0232] FIG. 46 illustrates how integration of multiomics data employing bayesian network inference algorithms can lead to improved understanding of signaling pathways in hepatocellular carcinoma. “  ).

As per claim 8, Vishnudas teaches, the system of claim 1, wherein the metabolic pathway dynamics model comprises parameters representing kinetics of the metabolic pathway and parameters associated with the plurality of strains (Vishnudas, ¶[0614] T he alpha-2/delta subunit of voltage-dependent calcium channel regulates calcium current density and activation/inactivation kinetics of the calcium channel.” This represents Kinetics of the metabolic pathway associated with strains   ).

As per claim 9, Vishnudas teaches, the system of claim 1, wherein training the machine learning model comprises training the machine learning model using training data comprising triplets of a protein concentration, a metabolite concentration, and a metabolite derivative ( Vishnudas, ¶[0101] “In any of the embodiments of the invention, the first data set comprises protein and/or mRNA expression levels of to plurality of genes in the genomic data set. In certain embodiments of the invention, the first data set comprises two or more of genomic data, lipidomic data, proteomic data, metabolic data, transcriptomic data, and single nucleotide polymorphism (SNP) data. In certain embodiments of the invention, the first data set comprises three or more of genomic data, lipidomic data, proteomic data, metabolic data, transcriptomic data, and single nucleotide polymorphism (SNP) data.”).

As per claims 10, and 26 Vishnudas teaches, the system of claims 1 and , wherein simulating the virtual strain of the organism comprises integrating the metabolic pathway dynamics model over a time period of interest (Vishnudas, ¶[0239] “[0239] FIG. 56 shows endothelial cells growing in 3-D matrigel form tubes over time.” This represents a time period of interest over time”  ).

As per claim 11, Vishnudas teaches, the system of claim 1, wherein simulating the virtual strain of the organism comprises determining a concentration of a metabolite of the metabolic pathway using the metabolic pathway dynamics model (Vishnudas, ¶[0502] “Likewise, lactic acid treatment of cells mimics a cellular environment where glycolysis activity is high. Lactic acid induced stress can be investigated at a final lactic acid concentration of about 12.5 mM at a pre-determined time” lactic acid represents a metabolite of the metabolic pathway of the model, and this figures out the concentration ).

As per claims 20-21, Vishnudas teaches, the method of claim 15, wherein the first time-series multiomics data or the second time-series multiomics data is associated with an enzymatic characteristic selected from the group consisting of a k.sub.cat constant, a K.sub.m constant, and a kinetic characteristics curve and , wherein the first time-series multiomics data and the second time-series multiomics data comprise observations at corresponding time points  (Vishnudas, ¶[0295]  "Metabolic state" refers to the molecular content of a particular cellular, multicellular or tissue environment at a given point in time as measured by various chemical and biological indicators as they relate to a state of health or disease.” cellular, multicellular or tissue environment represents a plurality of strains of the organism and time is the time-series ¶[0294]  enzyme as well which represent an enzymatic characteristic. As the system cycles there if a second time-series).

As per claim 23, Vishnudas teaches, the method of claim 15, wherein the metabolic pathway dynamics model comprises observable and unobservable parameters representing kinetics of the metabolic pathway ( Vishnudas, ¶[0614] “the alpha-2/delta subunit of voltage-dependent calcium channel regulates calcium current density and activation/inactivation kinetics of the calcium channel.” ).

As per claim 25, Vishnudas teaches, the method of claim 15, wherein training the machine learning model comprises selecting the machine learning model from a plurality of machine learning models using a tree-based pipeline optimization tool (  Vishnudas, ¶[0279] “The machine learning nature of the platform also enables cross training and predictions based on a data set that is constantly evolving.” The cross training represents selecting the machine learning model from a plurality of machine learning models using a tree-based pipeline optimization tool, since it is changing all the time then the training has to change).

As per claim 29, Vishnudas teaches, the method of claim 15, further comprising creating a strain of the organism corresponding to the simulated strain (Vishnudas, ¶[0434] “ Further, the invention provides simulated consensus causal relationship networks generated from the cell models employed in the Platform Technology. These simulated consensus causal relationship networks may be first generation simulated consensus causal relationship networks, or may be multiple generation simulated consensus causal relationship networks”   ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnudas (US 2013/0259847) in view of Frenkel (US 2018/0357363).

As per claim 12-14, and 27 Vishnudas teaches, the system of claim 1. 
Vishnudas does not clearly teaches, however Frenkel teaches, wherein the one or more hardware processor is further programmed to: smooth the time-series metabolomics data to generate smoothed time-series metabolomics data, wherein determining the derivatives of the time-series metabolomics data comprises determining derivatives of the smoothed time-series metabolomics data, and wherein training the machine learning model comprises training the machine learning model using the smooth time-series multiomics data and the derivatives of the smoothed metabolomics data and wherein the filter comprises a Savitzky-Golay filter AND wherein smoothing the time-series metabolomics data comprises smoothing the time-series metabolomics data using a filter  (Frenkel, ¶[0182] “It is further within the scope to disclose the method as defined in any of the above, additionally comprising steps of smoothing data of said discrete form function via an approximating function selected from a group consisting of: averaging, linear transformation, spline interpolation, monotonic regression, algorithms, density estimator, histogram, smoother matrix, convolution, moving average algorithm, scale space representation, additive smoothing, Butterworth filter, Digital filter, Kalman filter, Kernel smoother, Laplacian smoothing, Stretched grid method, Low-pass filter, Savitzky-Golay smoothing, Local regression, Smoothing spline, Ramer-Douglas-Peucker algorithm, Exponential smoothing, Kolmogorov-Zurbenko filter and any combination thereof.”  Savitzky-Golay smoothing represents the filter ).
	At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Vishnudas with Frenkel’s Savitzky-Golay smoothing filter. 
	The motivation would have been to improve data accuracy my smoothing out the data being collected. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/-